Citation Nr: 1139690	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of donor site scar, right iliac crest.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service connected residuals of a left wrist injury.

3.  Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of April 2008 and January 2009 of the Fort Harrison, Montana and the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is associated with the claims file. 

The issues of service connection for residuals of a right foot injury is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of donor site scar, right iliac crest is manifested by a linear 8 cm scar with well preserved range of motion.  The scar is deep, not painful and does not produce limitation of function.

2.  Erectile dysfunction was not manifest in service and is not otherwise related to service. 

3.  Erectile dysfunction is unrelated (cause or aggravation) a service-connected disease or injury. 


CONCLUSIONS OF LAW

1.  Residuals of donor site scar, right iliac crest  is no more than 0 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (prior to October 23, 2008).

2.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  Erectile dysfunction is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For increased-compensation claims, the Court of Appeals of Veterans Claims had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the VCAA duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in January 2008 and September 2008 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

The Veteran has been afforded several VA examinations regarding the issues on appeal.  Such examinations were conducted in February 2008, November 2008, September 2010, October 2010 and May 2011.  The Board finds the examinations as a whole to have been adequate insofar as the examiners took down the Veteran's history, considered the lay evidence presented, evaluated the results of objective diagnostic testing when conducted, laid factual foundations for the conclusions reached, and reached conclusions based on their examinations that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner."  Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate for rating and adjudication purposes.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Moreover, the Board notes that the appellant was afforded a hearing before the undersigned Veterans Law Judge in July 2011.  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal criteria and Analysis

A.  Increased rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We find that the disability has not significantly changed and a uniform rating is warranted.

The appellant's residual donor site scar, right iliac crest, is rated as noncompensably disabling under DC 7805.  The Board notes that the rating criteria for scars were changed during the pendency of this appeal, effective October 2008.  However, the amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  As the appellant's claim was filed prior to October 23, 2008, his disability is rated under the prior rating criteria for scars.

Before October 23, 2008, the rating criteria for scars provided that a 10 percent evaluation is warranted for scars (other than head, face, or neck), in an area or areas exceeding 6 square inches (39 sq. cm.) that are deep or that cause limited motion.  Such scars in an area or areas exceeding 12 square inches (77 sq. cm.) that are deep or that cause limited motion warrant a 20 percent evaluation.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (2).

A 10 percent evaluation is warranted for scars (other than head, face, or neck) in an area or areas of 144 square inches (929 sq. cm.) or greater, that are superficial and that do not cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent evaluation is warranted for superficial unstable scars. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803 and Note (1).  Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent evaluation.  A scar may also be rated based on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Limitation of motion for the hip is considered under Diagnostic Codes 5250 through 5253.  Under Diagnostic Code 5250, extremely unfavorable ankylosis of the hip where the foot does not reach the ground and crutches are necessitated indicated a 90 percent rating; intermediate ankylosis of the hip indicates a 70 percent rating; and favorable ankylosis, in flexion between 20 and 40 degrees, and slight adduction or abduction indicates a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2011).

A 10 percent rating is called on for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2011).

Flexion limited to 10 degrees warrants a 40 percent rating; limited to 20 degrees, a 30 percent; to 30 degrees, 20 percent; and flexion limited to 40 degrees indicates a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010).

Limitation of rotation of the thigh with an inability to toe-out more than 15 degrees on the affected leg warrants a 10 percent rating.  A 10 percent rating is also assigned for limitation of adduction of the thigh with an inability to cross legs.  A 20 percent rating is warranted for limitation of abduction of the thigh with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2011).

The Veteran was afforded a VA examination in February 2008.  At the time, he denied any symptoms associated with the scar including pain.  However, he reported that when he repositions or sits in different positions, he gets intermittent radiating sharp pain in his right hip that he attributes to the bone graft.  He states the pain is a 6-7 on a scale of 10.  He stated that one time he had a flare-up which he rated as 10 out of 10.  He stated he was bedridden for several days one time since the surgery.  He denied any symptoms of weakness, stiffness, swelling, heat and redness, instability or giving way, locking, fatigability, and lack of endurance.  He denied using any assistive devices, incapacitating episodes or difficulty walking.  Physical examination revealed an eight centimeter scar over the lower abdominal/inguinal area where a bone graft was taken to replace the navicular bone in his left wrist.  The Veteran grimaced when he rotates his upper body from right to left.  There was no objective edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was full range of motion of the right hip.  Flexion was to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Hip flexor strength was 5/5.  There was no objective evidence of any additional loss of range of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The diagnosis was right donor site scar and iliac condition, no diagnosis.  The scar has no symptoms.  Right hip/buttock pain more consistent with a lumbar injury than with iliac condition.  Imaging does show some degenerative changes of the lumbosacral spine.  

The Veteran was afforded another VA examination in November 2008.  At the time, he reported pain in the iliac crest if he strains or moves.  He stated that he has been having cortisone injections at least once a month.  The pain is intermittent with movement.  Pain is a 3-5 out of 10 and is precipitated by twisting and turning.  The pain is treated with Vicodin.  He denied any associated symptoms of weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, or lack of endurance.  He has not missed any work due to pain.  He denied the use of assistive devices or any incapacitating episodes in the last 12 months.   Physical examination showed the gait was even, posture erect, stance normal, balance steady and coordination rhythmic.  He is able to cross left knee over right and right knee over left.  However, the position was not comfortable.  There was no evidence of fatigue, weakness, tenderness to palpation over the scar, no redness, heat, or abnormal or guarding of movement.  Hip range of motion was flexion to 125 degrees, extension to 30 degrees, adduction to 20 degrees, abduction to 35 degrees, external rotation to 50 degrees, and internal rotation to 30 degrees.  There was pain with range of motion on abduction and external rotation.  However, the Veteran denied any iliac pain when asked to rest the right ankle of the left knee and the left ankle over the right knee which his essentially abduction and external rotation.  He denied any pain when crossing the right knee over the left and vice versa which is primarily adduction and internal rotation.  Hip range was limited in part due to body habitus.  The Veteran stated he would not be able to do hip flexor strength test.  There was an 8 cm scar over the lower right abdominal/inguinal area where the bone graft was taken.  There was no pain on palpation, and no adherence to underlying tissue.  Texture of the skin was soft.  There were no irregular surfaces, no elevation or depression of surface contour, no atrophy, shiny surface or scaling.  There was no evidence of frequent loss of covering of skin over the scar, no ulceration and no breaking down of the skin.  The scar is deep without underlying tissue damage or loss.  There was no evidence of edema, inflammation, or keloid formation.  The entire scar was pale to color.  The examiner noted that initial range of motion documents subjective limitation of joint function with repeated use.  Complaints of fatigue, weakness, and lack of endurance do not limit joint function any further than documented range.  There was no clinical or objective evidence of additional limitation due to claimed flare-ups beyond the measured and reported ranges.  The diagnosis included bone graft site pain with onset of iliac crest pain 1 to 10 years ago and no evidence of bone graft site pain until February 2008 which questions a recent injury.  Consultation with an orthopedist noted an agreement that graft site pain after twenty plus years is highly unusual without a recent injury.  The examiner noted that VA records of May 2008 show records of a neuroma formation approximately 1 cm below the scar site and radiofrequency lesioning of the neuroma site.  Bone donor site was taken in 1977 and there was no intercurrent pain for 28 years.  X-rays show he has degenerative disc disease of the lumbar spine which may also be contributing to his pain when twisting and turning.  Due to the lack of pain for 28 years, the examiner opined that the current pain was most likely due to other causes than the scar.  

In a VA Form 9 of February 2011, the Veteran stated that he should be rated higher for the scar due to pain on use of the hip and the scar which was masked by hydrocodone which he is taking for his wrist.  He argued that this medication masked the range of motion and sensitivity of the scar during the VA examination.  

The Veteran was afforded another VA examination in September 2010.  At the time he noted that the scar was not bothersome.  He denied the use of any treatment for the scar.  He reported pain and the skin breaking down.  He denied any problems with activities of daily living or employment due to the scar.  The scar was noted not to be disfiguring.  He reported nerve type pain which is intense, dull and intermittent in the hip area.  He also reported bone pain in the right hip which started in 1977.  It was noted he had an excision of a neuroma at the site in May 2008.  Physical examination revealed gait was even, posture erect, stance was normal, ambulatory balance was steady without use of ambulatory devices or braces, and coordination was rhythmic.  He sat at ease during the interview and there were few position changes for comfort.  He was able to cross his left knee over the right and vice versa.  There was no evidence of fatigue, weakness, or lack of endurance with repetitive use.  There was no edema, effusion, weakness, tenderness with palpation over the scar, no redness, heat, abnormal movement and no guarding of movement.  Range of motion was flexion to 125 degrees, extension to 30 degrees, adduction to 20 degrees, abduction to 35 degrees, external rotation to 50 degrees and internal rotation to 30 degrees.  There was an 8 cm scar over the lower right abdominal/inguinal area where the bone graft was taken.  There was no pain on palpation.  There was no adherence to the underlying tissue, no irregular surface, no elevation or depression of surface contour, no atrophy, shiny surface and no scaling.  There was no evidence of frequent loss of covering of the skin over the scar such as from ulceration or breakdown of the skin.  The scar was deep with no underlying soft tissue damage or loss.  There was no evidence of inflammation, edema, or keloid formation.  The entire scar was pale in color.  The exposed area was zero percent.  The initial range of motion documents subjective limitation of joint function with repeated use.  Complaints of fatigue, weakness, and lack of endurance do not limit joint function any further than documented range.  There was no clinical or objective evidence of additional limitation due to claimed flare-ups beyond the measured and reported ranges.  There was no visible muscle atrophy or loss of muscle tone.  Light touch was equal bilaterally in the upper and lower extremities.  Double simultaneous sensation was intact and vibratory sensation was also intact bilaterally.  The examiner opined that there was no objective evidence of an increase in the disability.  

In October 2010, the September 2009 examiner provided an opinion clarifying the severity of the Veteran's symptoms and their relationship to the scar.  In that opinion, the examiner stated that the subjective complaints related to the iliac crest area are at least as likely as not due to the donor site grafting.  He stated that the Veteran described his symptoms only as being pain which he states is intense, dull and achy.  He reported no other symptoms.  The minimally reduced range of motion is due to subjective complaints of pain.  He noted the x-rays were negative for pathology and there was no other objective evidence.  The suspicion of a neuroma formation would be caused by nerve entrapment in the scar from the surgical procedure and would therefore be related to the donor site grafting.  

In May 2011, the examiner provided another opinion clarifying the relationship between the reported pain and the scar.  She stated that in her opinion there is no current diagnosis of a neuroma.  The Veteran has a history of an excision of a neuroma at the donor site graft in 2008.  He denies any residuals from this.  There is no further treatment.  Moreover, he denied any current nerve type pain in this location.  Finally, the examiner stated that she could not speculate on the exact cause of his subjective complaint of bone pain as there were no objective findings on examination.  She noted that past reports note that his right hip/iliac pain is related to a lumbar spine condition, but she did not examine his spine specifically.  

The appellant has appealed the denial of a compensable rating for residual donor site scar, right iliac crest.  Based on the evidence presented, the Board finds against a compensable evaluation for residual donor site scar, right iliac crest.  In this regard, examination of the skin revealed an 8 cm scar over the right iliac crest or hip area.  The scar was consistently noted to be flat, non-erythematous, nontender and nonadherent.  There were no keloid formations.  The scar was noted to be deep but there was no evidence of muscle or nerve involvement.  Furthermore, range of motion was shown to be well preserved on the right hip.  

The Board notes that under applicable regulation a deep scar will warrant a 10 percent disability rating if the area or areas exceed 6 square inches (39 sq. cm.).  In the instant case the scar has been described as deep and was measured at 8 cm of length but no width was provided.  However, the scar has been described as linear.  The Board finds no basis on which to find that the scar would reach 39 square centimeters based on the noted length and description of the scar.  Therefore, the Board finds no basis on which to grant a compensable evaluation based on the scar's size.  

The Board acknowledges that the Veteran has reported pain on motion and pain on the bone in the area of the graft.  Moreover, the Board acknowledges that there are conflicting medical opinions of record regarding the etiology of the reported pain.  The February 2008 and November 2008 examiners both noted that the reported hip pain was more consistent and more likely due to a lumbar injury.  It was noted that x-rays showed mild degenerative changes in the lower lumbar spine.  The November 2008 examiner noted that no pain had been reported for 28 years after the surgery and therefore, it was more likely that the reported pain was due to other causes than the scar.  The Board accords these opinions great probative weight as they were provided following a review of the claim file and a thorough examination of the Veteran.  

On the other hand, the September 2010 examiner provided various opinions wherein she stated that the reported pain during range of motion was due to the scar.  Her reasoning was that there was no other objective pathology found.  She acknowledged other physicians had attributed the pain to the back, but she noted she did not examine the Veteran's back.  The Board accords little probative weight to this opinion.  Indeed, the September 2010 examiner provided an opinion based on incorrect facts.  While she stated that there was no objective evidence of pathology in the back, the Board notes that x-rays associated with the September 2010 examination show findings of mild degenerative changes in the lower lumbar spine.  The examiner appeared to attribute pain in the region to a neuroma, but later established that there was no evidence of a neuroma.  Moreover, the Board notes that the September 2010 examiner stated that she could not speculate as to the relationship between the reported pain and any back disability as she had not examined the Veteran's back.  Accordingly, the Board affords little probative weight to this opinion.  Not only was the opinion based on an inaccurate factual basis, but the examiner stated she could not provide an actual opinion.  

Therefore, the Board finds that the more reliable and probative evidence of record shows that the pain on range of motion of the hip is not associated with the residuals of a donor site scar and finds that, as to the scar itself, there is no objective evidence of tenderness or of a painful scar.  

Furthermore and significantly, the Board notes that the Veteran has consistently described the pain to be a bone pain and the examiners have so noted it in their examination reports.  In this regard, the Board notes that the RO has separately adjudicated a claim for service connection for deep tissue bone pain at the donor site based on the Veteran's reports of bone pain in a rating decision of May 2011.  The Veteran has not appealed that decision and therefore, it is not within the Board's jurisdiction.  

We also note that a higher rating is not warranted based on limitation of function.  The Veteran's range of motion of the hip has been consistently reported to be slightly diminished but within normal limits.  He has been consistently noted to be able to cross his legs.  Moreover, the November 2008 examination noted that the limitation of motion was due to body habitus and not the scar.  Therefore, there is no objective evidence of limitation of motion caused by the scar.  Since there is no limitation of function, further DeLuca type analysis is not warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The appellant is competent to report that his disability is worse.  The Board acknowledges the appellant's pleadings and testimony that his disability is more severe than evaluated to include his reports of pain, limitation and discomfort.  However, the more probative and credible evidence establishes that the disability is not compensably disabling.  The more probative evidence consists of that prepared by neutral, skilled professionals, and such evidence demonstrates that the currently assigned 0 percent rating is appropriate for the appellant's disability.  Furthermore, it has not been shown that the appellant is competent to distinguish the scar manifestations from back disability.  Despite his reports, the more credible evidence establishes that the scar is not painful, does not result in limitation of function and is not associated with a neuroma.  Further, the more credible evidence establishes that the scar does not break down as the examiner has established that the objective findings are inconsistent with break-down.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher evaluation, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  

Finally, the Board has also considered whether a higher rating is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b) (1) (2011) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  The Board finds that the rating assigned is precisely that contemplated for this disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards for each period in question.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the circumstance, the preponderance of the evidence is against a compensable disability evaluation for residuals of a donor site scar, right iliac crest area, and a higher rating is denied.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

B.  Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service.  See 38 C.F.R. §§3.303 (2011).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service- connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.  In this case the evidence must show that erectile dysfunction was caused or aggravated by a service-connected disease or injury.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service- connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran seeks service connection for erectile dysfunction as secondary to medication used to treat his service connected left wrist disability.  

As an initial matter, the Board observes that the Veteran has not contended that his erectile dysfunction is directly due to his service.  Moreover, there is nothing in the Veteran's service treatment records or elsewhere in the claims folder which suggests that such is the case.  Service treatment records are silent for any complaints of or treatment for erectile dysfunction in service.  In addition, there is no lay or medical evidence establishing a nexus to service.  Instead, the Veteran has consistently alleged that his erectile dysfunction is the result of the medication he is taking for his service- connected left wrist disability.  Based upon the absence of evidence of dysfunction during service, continuity of symptoms or attributing it to service, we conclude that the disability was not incurred in or aggravated by service. 

The Veteran's claim has focused on a theory of service connection for erectile dysfunction as secondary to medication prescribed for his wrist disability.  The Veteran has been diagnosed with erectile dysfunction and service connection has been established for residuals of non-union fracture to the left navicular carpal.  Therefore, a key element is whether the erectile dysfunction is due to (cause or aggravation) the service connected disease or injury.

The Board notes that the Veteran was afforded a VA examination in November 2008.  At the time, the Veteran reported erectile dysfunction developing in the last 3-4 years.  He denied any surgery affecting his penis or testicles.  It was noted he had conditions potentially affecting erectile dysfunction including essential hypertension, hyperlipidemia, and aneurysm.  He reported he takes Lotrel for his hypertension.  He also reported when he stays away from his prescribed Vicodin, he is able to obtain, maintain, penetrate and ejaculate.  He stated he usually takes six Vicodin per day for multiple pain conditions.  He has used oral enhancers, no injections, implants, pump or counseling.  Physical examination showed the penis to be somewhat retracted, and not deformed.  There were no lesions, inflammation or discharge.  The testes were descended, symmetric and with no masses.  The testicles were approximately 2.5 centimeters annular bilaterally, consistency was firm and size was noted to be consistent with age and body habitus.  The epididymis and spermatic cord were palpable.  The assessment was erectile dysfunction secondary to Vicodin by history.  The examiner noted that the medications listed in the records do not include Vicodin; however a 2006 physician note showed Vicodin use.  The examine was unclear as to whether the Veteran continued to take this medication.  She noted that the literature reviewed made no mention of erectile dysfunction being an adverse effect of Vicodin.  She noted his Testosterone level was 122 which was under the normal range.  She opined that erectile dysfunction was less likely as not due to reported use of Vicodin.  She further opined that erectile dysfunction was more likely than not due to other causes such as obesity, hypertension and low testosterone levels, and less likely than not due to reported use of Vicodin for the service connected left wrist.  

The Veteran submitted an internet article which stated that a rare side effect of Vicodin was an altered sex drive.  

The Veteran was afforded another VA examination in September 2010.  At the time he reported erectile dysfunction progressive for the previous 3 years.  It was noted he had a vasectomy 20 years before.  There were no endocrine, neurologic or vascular issues.  Hypertension and posttraumatic stress disorder (PTSD), depression were noted.  It was noted that vaginal penetration with ejaculation was possible and the ejaculate was not retrograde.  He reported problems with erectile dysfunction all the time and that he had problems achieving and maintaining an erection.  He reported he has successful intercourse attempts about twice a month and that his sexual interest was adequate about half the time.  He denied taking injections, having implants, a pump or seeking counseling.  He denied any incontinence.  Physical examination showed no fissures, hemorrhoids, fistulas, or lesions in perineal area.  Sphincter tone was good with no prolapse.  Rectal wall was smooth, there was no tenderness and no palpable masses.  The prostate was smooth, firm, not enlarged, or median sulcus palpable.  The penis had no inflammation, lesions or discharge.  An opinion as to etiology was not provided at the time.

An opinion was obtained in October 2010.  After a review of the claim file, the examiner opined that the Veteran does not have a permanent erectile dysfunction disability.  She based this on the Veteran's assertions that this was an intermittent problem.  She opined that the subjective complaints of erectile dysfunction are less likely than not due to his use of Vicodin or other pain medication used to treat his left wrist, rather, the disability is due to other causes such as his hyperlipidemia, hypertension and testosterone deficiency.  It was noted that his free testosterone level was low.  The examiner further noted that literature was reviewed and that a number of diseases cause most of the cases of erectile dysfunction.  Vascular diseases such as atherosclerosis, hypertension, and high cholesterol cause up to 70 percent of erectile dysfunction in men.  It was noted the Veteran had hypertension and high cholesterol.  

An additional opinion was obtained later in October 2010 due to the RO's determination that the prior opinion was inadequate.  The examiner opined that erectile dysfunction is less likely as not due to his past use of opioids to treat his left wrist pain.  His erectile dysfunction is self reported to be intermittent.  Sexual intercourse itself is reported to be successful two times per month.  It was noted the Veteran was not currently using any opioids to treat his pain.  The examiner stated that he has comorbid contributing factors such as hyperlipidemia, hypertension, and age greater than 50 with a BMI of 39 and a history of smoking.  The examiner cited to several medical articles in support of his opinion including distinguishing the Veteran's situation form an article which stated that opioids caused reduced libido.  The examiner also opined that the decreased testosterone level is less likely than not due to the Veteran's history of opioid use to treat his left wrist disability.  She opined the decreased testosterone level is at least as likely as not due to other causes.  She noted that after age 50, Testosterone levels naturally decrease.  The decrease in Testosterone can be enhanced by other causes such as smoking and lack of exercise.  Finally, it was noted that the Veteran admitted to smoking and his BMI was 39.  She again cited to several medical articles and literature in support of her opinion.  

The Board finds the cumulative opinions to be highly probative.  It was based on a complete review of the claim file, including prior VA examinations and treatment records, and a complete rationale was provided in support of the opinion.  Moreover, the October 2010 examiner cited to medical articles and literature in support of the opinion rendered.  For these reasons, the opinion is deemed highly credible.  Moreover, no other medical opinion refutes such conclusion.

The Board recognizes that the November 2008 VA examiner provided an assessment of erectile dysfunction secondary to Vicodin use by history.  However, the Board places little probative weight to this assessment.  The assessment was noted to be by history reported by the Veteran rather than by concrete and objective findings.  Moreover, the examiner went on to opine that the Veteran's erectile dysfunction was not due to his use of Vicodin for treatment of his service connected left wrist disability.  As such, the Board affords the assessment in the November 2008 examination little probative weight.

The Board acknowledges that the Veteran submitted an internet article which states that one of the rare secondary effects of the use of Vicodin is an altered sexual drive.  However, the Board notes that the article was not specific to the Veteran's situation and was just a general assertion.  The document did not address erectile dysfunction and is not material to the issue on appeal.  The Board places greater probative value on the opinion of the skilled professionals who take into consideration the specific circumstances of the veteran's disability and medical condition.  We also find that the opinions are sufficiently broad so as to contemplate causation and aggravation. 

The Veteran himself believes his erectile dysfunction is secondary to his service-connected left wrist disability.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In short, for reasons expressed above, the Board concludes that the weight of the evidence is against the Veteran's claim.  For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for erectile dysfunction.  Thus, the appeal must be denied.


ORDER

A compensable disability rating for residuals of a donor site scar is denied.

Service connection for erectile dysfunction, to include as due to the service connected left wrist disability, is denied.  




REMAND

The Veteran seeks service connection for residuals of a broken right foot due to an in-service injury.  He alleges that he was run over while working in the flight line and he now has residuals and scar tissue left due to this break.  

The Veteran was afforded a single VA examination in November 2008 in conjuction with his claim for service connection for a right foot disability.  At the time, he reported he had an injury of the right foot in service in 1970 when he was run over on the flight line.  After a physical examination, he was diagnosed with mild degenerative changes of the right foot, calcaneal spurring and calcification of the plantar fascia.  The examiner noted that the service treatment records contained no treatment for a right foot injury.  He noted the private treatment records, the Veteran's denial of any foot trouble in a 1973 National Guard physical and records dated in November 1970 showing a laceration of the right lower extremity with no laceration of the tendon and full range of motion in the ankle.  The examiner opined that the current right foot pain is less likely than not due to any event in service and more likely than not due to other causes.  

The Board finds that the opinion rendered is inadequate for appellate review.  In so finding, the Board notes that reasoning for the opinion has not been provided.  Moreover, the opinion states that the current right foot pain is due to other causes, however, does not detail what those other causes are.  Significantly, the Board notes that the Veteran has been diagnosed with multiple right foot conditions including degenerative joint disease and plantar fasciitis.  The examiner's opinion does not address any of the diagnosed conditions but rather simply addresses the symptoms of pain.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the Veteran should be afforded another VA examination in order to determine the most likely cause of his current right foot disability.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination to determine the nature and etiology of any current right foot disability.  All necessary tests should be conducted.  The claim file must be sent to the examiner for review.  The examiner should first identify each current right foot disability.  Then, as to each such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the disability is related to an in-service injury or anything else in service.  A complete rationale should accompany any opinion provided.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


